Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 and 36-41 of U.S. Patent No. 11,206,462. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the claims in the present application are anticipated by the narrower scope of the claims in the parent patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blong et al. (US 2016/0366203 A1) in view of Magy et al. (WO 2015/120413 A1).

Regarding claim 1, 8, 11, 12, 15, 16, 17, Blong discloses a system, comprising:
a first processor-readable storage medium having first computer instructions that, when executed by a first processor of a server computing device, cause the first processor to perform first actions (See Fig 3 [0025-0032] as it pertains to device 300 as a media processing device), the first actions including:

analyzing audiovisual content to identify a moment-of- interest in the audiovisual content (See [0039] a user which may be a user of a reaction monitoring device 220, a content creator that created the media content, a content provider that provides the media content, another user who has previously viewed or shared the media content inputs segment identifiers which indicate a start and stop time for monitoring a reaction of a viewer):
a second processor-readable storage medium having second computer instructions that, when executed by a second processor of the first viewer computing device, cause the second processor to perform second actions (See Fig 3 [0025-0032] as it pertains to device 300 as a media playback device ), the second actions including:
presenting the audiovisual content to a first viewer of the first viewer computing device (See Fig 4 and [0034-0037] playback of media content);
during presentation of the audiovisual content to the first viewer, capturing a reaction of the first viewer during the moment-of-interest (See Fig 4 and [0034-0037] capturing a viewer reaction during display of media content based on a trigger signal); and
providing the reaction to the server computing device (See Fig 7A and [0098] activity monitoring device receiving reactions information).
Blong does not disclose the bolded portion:
in response to identifying the moment-of-interest, including a capture-reaction flag in the audiovisual content indicating a start of the moment-of-interest;
providing the audiovisual content with the capture-reaction flag to a first viewer computing device; and
during presentation of the audiovisual content to the first viewer, capturing a reaction of the first viewer during the moment-of-interest based on the capture-reaction flag;
Magy discloses a system for capturing in-the-moment image of viewers viewing an event including the features of:
in response to identifying the moment-of-interest, including a capture-reaction flag in the audiovisual content indicating a start of the moment-of-interest (See [0034] the event content provider can embed signals in the content stream that function as triggers to cause to the system to captures images of the viewers);
providing the audiovisual content with the capture-reaction flag to a first viewer computing device (See [0034] The device receiving the content parses the triggers during presentation of the event); and
during presentation of the audiovisual content to the first viewer, capturing a reaction of the first viewer during the moment-of-interest based on the capture-reaction flag (See [0034] the device parses the embedded signals to trigger immediate image capture of the viewer using the camera while the viewer views the event.).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Blong with the known methods of Magy predictably resulting in in response to identifying the moment-of-interest, including a capture-reaction flag in the audiovisual content indicating a start of the moment-of-interest; providing the audiovisual content with the capture-reaction flag to a first viewer computing device; and during presentation of the audiovisual content to the first viewer, capturing a reaction of the first viewer during the moment-of-interest based on the capture-reaction flag; by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of capturing viewer reactions at points designated by a broadcaster as suggested by Magy.

	
Regarding claim 2 and 13, Blong and Magy further disclose the system of claim 1, wherein execution of the second computer instructions by the second processor cause the second processor to perform further actions, the further actions comprising:
analyzing the audiovisual content for the capture-reaction flag during presentation of the audiovisual content to the first viewer (See Magy [0034]); and
in response to identifying the capture-reaction flag, utilizing a microphone or a camera associated with the first viewer computing device to generate the reaction of the first viewer (See Magy [0034]).

Regarding claim 3, Blong and Magy further disclose the system of claim 1, wherein execution of the first computer instructions by the first processor cause the first processor to perform further actions, the further actions comprising:
obtaining the reaction from the first viewer computing device (See Blong [0034-0039] and Mayg [0034]).

Regarding claim 4, 9 and 20, Blong and Magy further disclose the system of claim 1, wherein execution of the first computer instructions by the first processor cause the first processor to perform further actions, the further actions comprising:
receiving the reaction from the first viewer computing device (Blong See Fig 7A and [0098] activity monitoring device receiving reactions information).; and
providing the reaction along with the audiovisual content to a second viewer computing device for presentation to a second viewer(See Blong [0078] providing the reaction and user reaction).

Regarding claim 5, Blong and Magy further disclose the system of claim 1, further comprising:
a third processor-readable storage medium having third computer instructions that, wnen executed by a third processor of a second viewer computing device, cause the third processor to perform third actions (See Fig 3 [0025-0032] as it pertains to device 300 as a media playback device for a second user), the third actions including:
analyzing the audiovisual content for the capture-reaction flag during presentation of the audiovisual content to a second viewer of the second viewer computing device (See Blong in view of Magy with respect to the analysis of claim 1 for a second viewer viewing the media content); and
in response to identifying the capture-reaction flag, presenting the reaction to the second viewer along with the audiovisual content (See [0076-0078] capturing a reaction from a second viewer resulting in multiple viewer reactions being captured for display along with the video content).

Regarding claim 6, Blong and Magy further disclose the system of claim 1, further comprising: a third processor-readable storage medium having third computer instructions that, when executed by a third processor of a second viewer computing device, cause the third processor to perform third actions (See Fig 3 [0025-0032] as it pertains to device 300 as a media playback device for a second user), the third actions including:
presenting the audiovisual content to a second viewer of the second viewer computing device; and presenting the reaction to the second viewer during presentation of the moment-of-interest (See Blong [0076-0078] capturing a reaction from a second viewer resulting in multiple viewer reactions being captured for display along with the video content and providing the linked content).

Regarding claim 7, Blong and Magy further disclose the system of claim 1, wherein execution of the second computer instructions by the second processor cause the second processor to perform further actions, the further actions comprising:
receiving another reaction of a second viewer from the server computing device; and
presenting the other reaction along with the audiovisual content to the first viewer during presentation of the moment-of-interest to the first viewer (Blong [0076-0078] capturing a reaction from multiple viewers resulting in multiple viewer reactions being captured for display along with the video content and providing the linked content).
Regarding claim 19, Blong and Magy further disclose the computing device of claim 15, wherein the at least one processor identifies the moment-of-interest by being configured to further execute the computer instructions to: receive user input identifying the moment-of-interest in the content (See Blong [0039] user input of segment identifier).

Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claims 14 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425